internal_revenue_service department of the treasury index numbers washington dc number release date person to contact telephone number refer reply to cc dom p si 7-plr-113080-99 date date re legend decedent spouse daughter child child trust trustee state date date date dollar_figurex dollar_figurey dollar_figurez dear this responds to a letter dated date submitted by your authorized representative requesting an extension of time under sec_301_9100-1 of the procedure and administration regulations to make a reverse_qualified_terminable_interest_property_election under sec_2652 of the internal_revenue_code and a ruling that the automatic allocation rules of sec_2632 be deemed to cause the unused portion of the decedent’s generating-skipping tax gstt exemption to be allocated to an exempt martial trust so that such trust has an inclusion_ratio of zero on date a_trust agreement trust was made between the decedent and spouse wherein they are described as both the settlors and trustees as described below when decedent died the trust called for the creation of a number of subtrusts after first making a specific_bequest to daughter of dollar_figurex trust estate was divided into a survivor’s trust and a residual trust the residual trust was then divided into a credit trust and a marital trust and marital trust was further divided into an exempt marital trust and a non-exempt marital trust subsequent to decedent’s death spouse functions as trustee of trust and its subdivisions decedent died on date survived by spouse daughter child and child pursuant to an extension the estate_tax_return was timely filed on date a copy of the trust and the decedent’s will were attached to the tax_return you represent that the exempt and non-exempt marital trusts will qualify for a marital_deduction under sec_2056 of the code as qualified_terminable_interest_property qtip since spouse is entitled to all income_for_life payable annually and no person had a power to appoint any part of these trusts to any person other than spouse the credit trust does not qualify for a marital_deduction under sec_2056 as spouse’s interest does not satisfy the income component of the qualified_terminable_interest_property requirements as set forth in decedent’s federal estate_tax_return dollar_figurey passed to the credit trust an additional_amount dollar_figurez which consisted of a policy insuring decedent’s life policy was reported as item on schedule d of decedent’s federal estate_tax_return the policy was also included as item on schedule m and a marital_deduction was taken for the entire amount of policy proceeds since policy was payable to trust and is used to fund the exempt marital trust a valid qtip_election was made with respect to the proceeds of policy by listing it on schedule m of the return however in preparing the form_706 and for purposes of describing the various subtrusts called for in the trust the exempt marital trust was inadvertently omitted from page item of part and schedule r of the return as a result of the omission no portion of the gstt exemption was allocated to the exempt marital trust and a reverse_qtip_election was not made for this trust as indicated in schedule r part line of the estate’s original form_706 decedent’s entire dollar_figure gstt exemption was allocated to credit trust which had a value of dollar_figurey the sum of dollar_figurey and dollar_figurez is less than dollar_figure concurrent with the mailing of this request for a ruling an amended estate_tax_return with a revised schedule r was filed on behalf of the estate showing the credit trust funded with dollar_figurey and the exempt marital trust funded with dollar_figurez further schedule r reflects an allocation of decedent’s gstt exemption to these two trusts causing both trusts to have an inclusion_ratio of zero and indicating that a reverse_qtip_election under sec_2652 was made in regard to the assets in the exempt marital trust article of the trust provides for the creation of the survivor’s trust and indicates that it shall consist basically of the deceased spouse’s personal_property and the surviving spouse’s community and separate_property article of the trust provides that the residual trust shall consists of the balance of the trust estate which basically consists of the deceased spouse’s community and separate_property article of the trust provides that the residual trust shall be divided into two separate trusts designated as the credit trust and the marital trust article of the trust basically provides that the credit trust shall consist of that portion of the residual trust equal to an amount which would allow decedent’s estate to utilize fully any available federal estate and gift_tax unified_credit said amount shall be reduced by i the value of all property that is includible in the deceased spouse’s gross_estate for federal estate_tax purposes and that does not qualify for the marital_deduction or charitable deduction and ii the amount of nondeductible administrative expenses article of the trust provides that the marital trust shall consist of the balance of the residual trust the marital trust shall be further divided into two trusts the exempt marital trust and the non-exempt marital trust article of the trust effectively provides that the exempt marital trust shall consist of an amount equal to the deceased spouse’s available generation-skipping_transfer_tax gstt exemption article of the trust provides that the non-exempt marital trust shall consist of the balance of the marital trust article of the trust provides that from the time of death of the deceased spouse the trustee shall pay to or apply for the benefit of the surviving_spouse the entire net_income of the survivor’s trust and the marital trusts in annual or more frequent installments in addition the trustee shall pay to or apply for the benefit of the surviving_spouse as much of the net_income of the credit trust as the trustee in the trustee’s discretion deems necessary for the surviving spouse’s support in his or her accustomed manner of living as of the date of death of the deceased spouse any net_income of the credit trust not so distributed shall be accumulated and added to principal article of the trust provides in effect that after the death of the surviving_spouse child and child shall be entitled to so much of the income and principal of the assets of the residual trust held in trust for each child as the trustee in his discretion deems necessary for child 1’s and child 2’s proper support maintenance and education the article further contemplates that on the respective death of child and child the assets of their respective trusts will be distributed to their respective issue sec_2001 imposes a tax on the transfer of the taxable_estate of every decedent who is a citizen or resident_of_the_united_states sec_2056 provides that for purposes of the tax imposed by sec_2001 the value of the taxable_estate is to be determined by deducting from the value of the gross_estate an amount equal to the value of any interest in property that passes or has passed_from_the_decedent to the surviving_spouse sec_2056 provides the general_rule that no deduction is allowed for an interest passing to the surviving_spouse if on the lapse of time on the occurrence of an event or contingency or on the failure of an event or contingency to occur the interest will terminate or fail sec_2056 provides that in the case of qualified_terminable_interest_property the entire property is treated as passing to the surviving_spouse for purposes of sec_2056 and no part of the property is treated as passing to any person other than the surviving_spouse sec_2056 defines qualified_terminable_interest_property as property that passes from the decedent in which the surviving_spouse has a qualifying_income_interest_for_life and to which an election under sec_2056 applies sec_2056 provides that an election under sec_2056 with respect to any property shall be made by the executor on a return of tax imposed by sec_2001 the election once made is irrevocable under sec_2044 any property in which the decedent possessed a qualifying_income_interest_for_life and for which a deduction was allowed under sec_2056 is includible in the decedent’s gross_estate sec_2601 imposes a tax on every generating-skipping transfer under sec_2631 with regard to the gstt each individual is allowed an exemption of dollar_figure that may be allocated by such individual or by his or her executor to any property with respect to which such individual is the transferor under sec_2632 the allocation may be made at any time on or before the date prescribed for filing the individual’s estate_tax_return including extensions under sec_2632 any portion of an individual’s gstt exemption not allocated within the time prescribed in sec_2632 is allocated a first to property that is the subject of a direct_skip occurring at such individual’s death and b second to trusts with respect to which such individual is the transferor and from which a taxable_distribution or taxable_termination might occur at or after such individual’s death under sec_2632 the allocation under paragraph c is made among the properties described in subparagraph a thereof and the trusts described in subparagraph b thereof as the case may be in proportion to the respective amounts at the time of allocation of the nonexempt portions of such properties or trusts the term nonexempt_portion means the value at the time of allocation of the property or trust multiplied by the inclusion_ratio with respect to such property or trust sec_26_2632-1 of the generation-skipping_transfer_tax regulations provides that an allocation of generating-skipping tax exemption to a_trust is void to the extent the amount allocated exceeds the amount necessary to obtain an inclusion_ratio of zero with respect to the trust sec_2652 provides in part that the transferor_of_property subject_to the federal estate_tax is the decedent in whose gross_estate the property is included thus in the case of property subject_to a qtip_election that is subsequently includible in the surviving spouse’s gross_estate under sec_2044 the surviving_spouse would be the transferor of the property for gstt purposes however sec_2652 states that with respect to any trust for which a deduction is allowed under sec_2056 the estate of the decedent may elect to treat all of the property in the trust for purposes of the gstt provisions as if the qtip_election had not been made this election is referred to as the reverse_qtip_election the consequence of a reverse_qtip_election is that the decedent remains for gstt purposes the transferor of the qtip_trust for which the election is made as a result the decedent’s gstt exemption may be allocated to the qtip_trust sec_301_9100-1 provides that the commissioner in an exercise of discretion may grant a reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make a regulatory election or a statutory election but not more then months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-2 and sec_301_9100-3 provide the standards the commissioner will use to determine whether to grant an extension of time to make the election under sec_301_9100-1 sec_301_9100-2 provides automatic extensions of time for making certain elections sec_301_9100-3 provides extensions of time for making elections that do not meet the requirements of sec_301_9100-2 requests for relief under sec_301_9100-3 will be granted when the taxpayer provides the evidence to establish that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interest of the government based on the facts and representations submitted with your request we have determined that the requirements of sec_301_9100-3 have been satisfied therefore an extension of time is granted until days from the date of this ruling for making an election under sec_2652 with respect to the exempt marital trust sec_26 b provides that an allocation of generation-skipping tax exemption to a_trust is void to the extent the amount allocated exceeds the amount necessary to obtain an inclusion_ratio of zero with respect to a_trust the decedent’s entire dollar_figure million gstt exemption was allocated to the credit trust on schedule r of the return as originally filed however page item of the same return shows that only dollar_figurey was actually added to the credit trust you represent that the page figure is correct and is the only amount transferred to the credit trust therefore only dollar_figurey of the decedent’s exemption was necessary for the credit trust to have an inclusion_ratio of zero as a result the excess of the decedent’s exemption is available to be allocated elsewhere and should therefore be allocated pursuant to the automatic allocation provisions of sec_2632 under the allocation rules of sec_2632 any portion of a decedent’s gstt exemption not allocated within the time prescribed in sec_2632 is allocated a first to property that is the subject of a direct_skip occurring at the decedent’s death and b second to trusts with respect to which decedent is the transferor and from which a taxable_distribution or taxable_termination might occur at or after decedent’s death if the reverse_qtip_election is made with respect to the exempt marital trust within the extended period of time granted by this ruling decedent will be the transferor of the exempt marital trust from which a taxable_distribution or a taxable_termination might occur at or after decedent’s death the allocation rules of sec_2632 will then apply to the exempt marital trust since no direct skips occurred by reason of the decedent’s death in the present case the unused portion of decedent’s gstt exemption can only be allocated to the exempt marital trust based solely on the information submitted and the representations made and because a reverse_qtip_election under sec_2652 was made coincident to the submission of this request we conclude that the amount of the decedent’s gstt exemption allocated to the credit trust which is in excess of the amount necessary for that trust to achieve an inclusion_ratio of zero is void we further conclude that under sec_2632 the unused portion of decedent’s gstt exemption will be allocated to the exempt marital trust accordingly decedent’s gstt exemption is properly allocated as follows dollar_figurey to the credit trust and dollar_figurez to the exempt marital trust except as specifically ruled herein we express no opinion on the federal tax consequences of the transaction under the cited provisions or under any other provisions or under any other provision of the code this letter_ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent sincerely paul f kugler assistant chief_counsel passthroughs and special industries enclosure copy for sec_6110 purpose
